DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 8-9) of 12/14/2021, amended claims filled on 12/14/2021 and closet prior art of record Augst (US20110175752A1), Kothari (US20170218678A1) and further in view of Chi (US20050159875A1).
Augst discloses producing the images by a recording unit of a vehicle. The two images contain different carriageway sections of the carriageway level in a surrounding of the vehicle. The two images are processed by an image processing unit on a display unit, and are reproduced in the vehicle interior. A representation is generated, in which the two images are imaged on a virtual carriageway level, and the virtual carriageway level is perspectively reproduced.
In regards to claim 1, Augst either individually or in combination with other prior art fails to teach or render obvious a processor configured for determining a surrounding situation around the vehicle and an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and storage configured for receiving, from the processor, and storing information about the surrounding situation and a determination result of the intent of the passenger to exit from the vehicle, wherein the processor detects an external object approaching the vehicle using a radar sensor, the radar sensor calculates a distance to an external object based on a frequency difference between a transmitted signal and a received signal, the received signal is a radar wave to be reflected by the external 
In regards to claim 9, Augst either individually or in combination with other prior art fails to teach or render obvious a device for assisting a safe exit from a vehicle, wherein the device is configured for determining a surrounding situation around the vehicle and an intent of a passenger to exit from the vehicle, and performing a step-by-step notification based on the determination; and a sensing module for sensing the surrounding situation and a movement of the passenger, wherein the device detects an external object approaching the vehicle using a radar sensor, the radar sensor calculates a distance to the external object based on a frequency difference between a transmitted signal and a received signal, the received signal is a radar wave to be reflected by the external object, and when the external object enters a set sensing range of the radar sensor, the device calculates a coordinate of the external object using differences of distance values between the external object and receivers based on signals received by the receivers.
In regards to claim 16, Augst either individually or in combination with other prior art fails to teach or render obvious sensing, by a sensing module, a surrounding situation around the vehicle; determining, by a processor, an intent of a passenger to exit from the vehicle; and performing, by the processor, a step-by-step notification based on the sensed surrounding situation and the determined intent of the passenger to exit from the vehicle, wherein the sensing module detects an external object approaching the vehicle using a radar sensor, the radar sensor calculates a distance to the external object based on a frequency difference between a transmitted signal and a received signal, the received signal is a radar wave to be reflected by the external object, and when the external object enters a set sensing rage of the radar sensor, the processor calculates a coordinate of the external object using differences of distance values between the external object and receivers based on signals received by the receivers.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.